 

NOTICE AND OFFER OF SETTLEMENT UNDER AMENDED AND RESTATED SECURED
SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 

THIS NOTICE AND OFFER OF SETTLEMENT UNDER AMENDED AND RESTATED SECURED
SUBORDINATED CONVERTIBLE PROMISSORY NOTE (this “Waiver”), dated September 28,
2015 (the “Effective Date”), is entered into by and among George Zicman (the
“Holder”) and Quest Solution, Inc., a Delaware corporation (the “Corporation”).

 

RECITALS

 

WHEREAS, the Holder holds that certain amended and restated secured subordinated
convertible promissory note, dated November 21, 2014, in the principal amount $
1,594,000.00 (the “Notes”) attached hereto as Exhibit A, issued by the
Corporation in favor of the Holder;

 

WHEREAS, as of the Effective Date, the Note has accrued and unpaid interest of
$23,483.22 (the “Interest”) and an outstanding principal balance of $1,594,000;

 

WHEREAS, the Holder warrants that it is the sole owner and holder of the Note
and all rights, interests and benefits granted in connection therewith;

 

WHEREAS, the Holder is willing to convert settled the above referenced Notes in
exchange for the following:

 

  Item 1. Holder to receive One Million (1,000,000) shares of restricted common
stock. Shares to be issued to the Holder’s individual name at $0.357 per share.
        Item 2. Within thirty (30) days of execution of this document, Holder to
receive Eighty Four Thousand and xx/100 Dollars ($84,000.00).         Item 3.
Fixed payment schedule of Fifty Thousand and xx/100 Dollars ($50,000.00) per
month, starting January 15, 2016, and paid monthly with a balloon payment due
for the then Balance on April 15, 2017, which shall be determined by taking the
$1,594,000, adding estimated interest of $23,483.22, then subtracting the
$357,000 and the $84,000 (from Item 2 above) and the $750,000 ($50,000 x 15
months) expected balance to be approximately $426,483.22). Interest will remain
at 1.89% per year.

 

WHEREAS, each of the Holder and the Corporation acknowledge that this Offer is
binding on the Holder should the Company perform on each of the above referenced
items; and

 

WHEREAS, the agreement is in the best interests of the Corporation and its
stockholders.

 



 1 

 



 

NOW, THEREFORE, in consideration of the foregoing premises and such other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

  Item 1. Holder to receive One Million (1,000,000) shares of restricted common
stock. Shares to be issued to the Holder’s individual name at $0.357 per share.
        Item 2. Fixed payment schedule of Fifty Thousand and xx/100 Dollars
($50,000.00) per month, starting January 15, 2016, and paid monthly with a
balloon payment due for the then balance April 15, 2017. Interest will remain at
1.89% per year.         Item 3. Within thirty (30) days of execution of this
document, Holder to received Eighty Four Thousand and xx/100 Dollars
($84,000.00).

 

(a) Further Action. The parties to this Notice shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Offer.

 

(b) Amendment. This Offer may be modified or amended only by a written
instrument duly executed by both of the parties hereto.

 

(c) Applicable Law. This Offer shall be governed by and construed in accordance
with the internal laws of the State of California, without regard or reference
to its choice of law principles.

 

(d) Counterparts. This Offer may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or pdf
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(e) Authority to Execute. The execution of this Offer by each of the parties and
the performance by each of the obligations hereunder, have been duly authorized
by all requisite corporate, partnership, limited liability company and sole
proprietorship action, and will not violate or result in a breach or constitute
a default under any agreements to which any party is bound.

 

(f) Release of Claims. In consideration of the mutual covenants and agreements
herein contained, the Corporation and Holder, for themselves and their legal
representatives, agents, affiliates, successors, assigns, officers, directors,
shareholders, employees, attorneys, guarantors, sureties, and insurers, and any
person who might have rights through it (“Releasing Parties”), hereby forever
release the other party and their respective agents, successors, assigns,
affiliates, officers, directors, shareholders, employees, attorneys, guarantors,
sureties, and insurers, and any person acting on its or their behalf
(collectively the “Released Parties”), from any and all injuries, losses,
damages, liabilities, defenses, claims, actions, causes of action, suits, debts,
promises, demands, or agreements, of whatever nature or kind, known and unknown,
whether based in law or in equity, that Releasing Parties ever had or has now,
or that anyone claiming through or under Releasing Parties may have or claim to
have, which were raised or asserted or could have been raised or asserted by
Releasing Parties against the Released Parties at any time prior to the
execution of this Agreement, including, but not limited to, any and all claims
arising out of, by reason of, or in any way related to the subject matter of the
Agreements.

 

(g) Acceleration. In the event that more than fifty percent (50%) of the voting
stock, or substantially all of the assets, of the Corporation are sold while
this Agreement is in effect, then the Balance due and owing to Holder shall be
immediately due and payable.

 

[Signature Page Follows.]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Offer and
Settlement of the Effective Date.

 



  ACKNOWLEDGEMENT BY CORPORATION:         Quest Solution, Inc.         By: /s/
Tom Miller   Name: Tom Miller   Its: Chief Executive Officer         HOLDER:    
      /s/ George Zicman   George Zicman

 

Signature Page to Notice of Offer of Settlement
Amended and Restated Secured Subordinated Convertible Promissory Note


 



  

 

 

EXHIBIT A

 

Amended and Restated Secured Subordinated Convertible Promissory Note

 

[Attached.]

 



 Exhibit A 

 

 